NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                 Submitted February 3, 2010*
                                  Decided February 4, 2010

                                            Before

                                  KENNETH F. RIPPLE, Circuit Judge

                                  TERENCE T. EVANS, Circuit Judge

                                  DIANE S. SYKES, Circuit Judge

No. 09‐1935

UNITED STATES OF AMERICA,                            Appeal from the United States District
     Plaintiff‐Appellee,                             Court for the Central District of Illinois.

       v.                                            No. 1:08‐cr‐10025‐001

SHERMAN A. JOHNSON,                                  Michael M. Mihm,
     Defendant‐Appellant.                            Judge.

                                         O R D E R 

       Sherman Johnson pleaded guilty to possessing crack with intent to distribute and
was sentenced as a career offender to a term of 170 months.  In the plea agreement Johnson
waived his right to appeal all issues except whether his prior Illinois conviction for
aggravated battery qualified as a crime of violence under the career‐offender guideline.  As
the government concedes, circuit precedent controls the outcome here, and so we vacate the
sentence and remand.



       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2).
No. 09‐1935                                                                               Page 2


        In the presentence investigation report, the probation officer classified Johnson as a
career offender under § 4B1.1 of the sentencing guidelines because of two prior convictions
for crimes of violence.  Johnson objected that one of the convictions—for aggravated
battery—was not a crime of violence under the residual, “otherwise involves” clause of
§ 4B1.2(a)(2).1  An aggravated battery under Illinois law is committed either by causing
great bodily harm, 720 ILL. COMP. STAT. 5/12‐4(a), or by performing a simple battery in the
presence of a listed aggravating factor, such as being in a public place of accommodation, id.
5/12‐4(b)(8).  A simple battery can occur either by causing bodily harm, id. 5/12‐3(a)(1), or by
making contact “of an insulting or provoking nature,” id. 5/12‐3(a)(2).  See People v. Ojeda,
No. 2‐08‐0155, 2009 WL 5196590, at *1 (Ill. App. Ct. 2009).  According to the charging
document here, Johnson “knowingly made contact of an insulting or provoking nature with
[the victim], in that the defendant struck [the victim] in the face with his fist” while in Club
Tequila, a public place of accommodation.  Johnson noted that he was charged with the part
of the statute criminalizing insulting or provoking contact in a public place, not the section
prohibiting causing bodily harm.  See 720 ILL. COMP. STAT. 5/12‐4(b)(8).  He argued that the
offense should not be categorized as a crime of violence under § 4B1.2(a)(2)’s residual clause
because insulting or provoking contact did not encompass the kind of violent and
aggressive conduct required by the Supreme Court in Begay v. United States, 553 U.S. 137
(2008).

       After a hearing, the district court concluded that the aggravated‐battery
conviction—and specifically Johnson’s act of striking a woman in the face—qualified as a
crime of violence.  As a career offender, Johnson had an advisory guidelines range of 262‐
327 months.  The court’s 170‐month sentence was far below the low end of the
recommended range.  Had Johnson not qualified as a career offender, the guidelines range
would have fallen below the statutory minimum of 120 months’ imprisonment, making the
statutory minimum the recommended sentence.

       After Johnson filed a notice of appeal, we decided United States v. Evans, 576 F.3d
766, 767, 769 (7th Cir. 2009), concluding that the defendant’s prior Illinois conviction for
aggravated battery—charged as making physical contact of an insulting or provoking


       1
        The guidelines define “crime of violence” as any offense under federal or state law
punishable by imprisonment of more than one year that “has as an element the use,
attempted use, or threatened use of physical force against the person of another,” U.S.S.G.
§ 4B1.2(a)(1), or “is a burglary of a dwelling, arson, or extortion, involves use of explosives,
or otherwise involves conduct that presents a serious potential risk of physical injury to
another,” U.S.S.G. § 4B1.2(a)(2). 
No. 09‐1935                                                                              Page 3

nature against a woman known to be pregnant—was not a crime of violence for purposes of
the career offender guideline.  See 720 Ill. Comp. Stat. 5/12‐4(b)(11).  In Evans, we noted that
the terms “insulting” or “provoking” derived from the common law tort of battery.  Battery
can be offensive (such as spitting on a person) or forcible (such as pushing a person to the
floor)—and only the latter is a crime of violence.  576 F.3d at 768‐69.  But the statute is not
divisible—that is, the same words, “insulting or provoking,” describe both a violent and
nonviolent way of committing the crime.  Thus, we could examine only which crime the
defendant committed, not how he committed that crime.  Id. at 769 (citing United States v.
Woods, 576 F.3d 400, 407‐08 (7th Cir. 2009)).  And because most insulting or provoking
contact with a pregnant woman is not violent, the defendant’s conviction for aggravated
battery was not a crime of violence.  Evans, 576 F.3d at 769.

        Johnson argues that Evans is dispositive because if insulting or provoking contact
with a pregnant woman is not a crime of violence, making insulting or provoking contact in
a public place also cannot be.  He asserts that the district court impermissibly considered
how he committed the crime for more than determining which part of the statute he
violated.  The government concedes that Evans is indistinguishable from this case.  We
agree.  The presence of a different aggravating factor—a public place rather than a pregnant
victim—does not change Evans’s conclusion that insulting or provoking contact, in the
ordinary case, is not violent.  See Woods, 576 F.3d at 403‐06.  The kind of insulting or
provoking contact Johnson made is irrelevant, and so the district court erred by considering
Johnson’s specific acts beyond the extent necessary to determine that Johnson was convicted
of making insulting or provoking contact, not causing bodily harm.  Johnson’s prior
conviction for aggravated battery is not a crime of violence.

       Accordingly, the sentence is VACATED and the case is REMANDED for
resentencing.